In an action brought in the County Court, Westchester County, to recover damages for injury to property, the appeal is from a judgment entered on the direction of a verdict in respondent’s favor. Respondent’s motor vehicle was alleged to have been damaged through the negligence of appellant in the operation of his motor vehicle. Judgment reversed and a new trial ordered, with costs to appellant to abide the event. The evidence adduced presented a question of fact with respect to negligence on the part of appellant which should have been submitted to the jury for determination (cf. Blum v. Fresh Grown Preserve Corp., 292 N. Y. 241).
Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur.